UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
STEVEN HAYNES #0623 8~()78 CASE NO. 2:18-CV-01356 SEC P
VERSUS JUDGE ROBERT R. SUMMERHAYS
U S DEPT OF JUSTICE ET AL MAGISTRATE JUDGE KAY
JUBGMENT

For the reasons stated in the chort and Recommendation [Doc. No. 8] of the Magistrate
Judge previously filed herein and after an independent review of the record, a de novo
determination of the issues, and consideration of Plaintifi`s response to the Report and
Recommendation [Doc. No. 10], and having determined that the findings are correct under
applicable law:

IT IS ORDERED that Plaintiff’s claims for restoration of his good conduct time and
expungement/reversal of his disciplinary convictions are DISMISSED WITHOUT
PREJUDICE.

IT IS FURTHER ORI}ERED that Plaintiff’s remaining claims, i.e. those that seek
monetary relief based upon allegations of civil rights violations, he transferred to the United States
District Court for the Northern District of Florida.

THUS SIGNED in Charnbers on this \;§§j" day of Decernber, 2018.

   

  

ROBERT R. sUMmHEAYS
UNITED sTATEs DISTRICT JUDGE

    

 

 

 

